M-l?
                                   ELECTRONIC RECORD




COA#       05-13-01141-CR                         OFFENSE:        22.021


           Jeremy John Sandersfeld v. The
STYLE:     State of Texas                         COUNTY:         Collin

COA DISPOSITION:          AFFIRM                  TRIAL COURT:    296th Judicial District Court


DATE: 01/12/2015                    Publish: NO   TC CASE #:      416-82341-07




                           IN THE COURT OF CRIMINAL APPEALS


         Jeremy John Sandersfeld v. The
STYLE:   State of Texas                                CCA #:              | ^" ** /3
         PRO       S£                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ^&f£/.j&$                                    JUDGE:

DATE:       0Skd/M)JS                                 SIGNED:                             PC:

JUDGE:       f[fa &LAs4^—                              PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD